UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1524



ROSMERY JULIA VEGA-ARGENDONA,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-774-663)


Submitted:   February 14, 2007                Decided:   March 26, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied in part; granted         in    part   and   remanded   by
unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Ligation Counsel, Lindsay L. Chichester,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosmery Julia Vega-Argendona, a native and citizen of

Bolivia,    petitions    for      review    of    an    order   of    the   Board     of

Immigration Appeals (Board) adopting and affirming the Immigration

Judge’s    (IJ)    denial    of    asylum,       withholding     of    removal,      and

protection under the Convention Against Torture (CAT), and the IJ’s

finding    of    ineligibility     for     adjustment     of    status.       We   have

reviewed Vega-Argendona’s challenge to the finding that she failed

to qualify for asylum, withholding of removal, and protection under

CAT, and conclude that she fails to demonstrate that the evidence

compels a contrary result.           See INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We therefore deny the petition for review in

part with respect to these claims.

                Vega-Argendona next disputes, inter alia, the finding

that she is removable under 8 U.S.C. § 1182(a)(6)(C)(ii)(I) (2000),

and is thus ineligible for a waiver of inadmissibility that would

be necessary for her to qualify for adjustment of status.                            She

contends that the agency overlooked legal and factual issues

related to her claim, in that it did not make a finding as to the

date or dates on which she made the alleged false representation,

a   date   which   is   directly     relevant      to    whether      the   ground    of

removability is in fact applicable to her.

            As our review discloses that this claim has not in fact

been addressed below, we grant the petition for review in part and


                                         - 2 -
remand this issue and other issues related to that ground of

removability to the Board.    See Gonzales v. Thomas, 126 S. Ct.

1613, 1615 (2006); INS v. Ventura, 537 U.S. 12, 16 (2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                          PETITION DENIED IN PART;
                                      GRANTED IN PART AND REMANDED




                              - 3 -